[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Laber, Slip Opinion No. 2014-Ohio-3154.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3154
             THE STATE OF OHIO, APPELLEE, v. LABER, APPELLANT.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
      it may be cited as State v. Laber, Slip Opinion No. 2014-Ohio-3154.]
Appeal dismissed as having been improvidently accepted.
       (No. 2013-1174—Submitted June 24, 2014—Decided July 22, 2014.)
             APPEAL from the Court of Appeals for Lawrence County,
                            No. 12CA24, 2013-Ohio-2681.
                               ____________________
        {¶ 1} The cause is dismissed as having been improvidently accepted.
        PFEIFER, O’DONNELL, KENNEDY, and O’NEILL, JJ., concur.
        O’CONNOR, C.J., and LANZINGER and FRENCH, JJ., dissent from the
decision to dismiss the appeal as improvidently accepted.
                               ____________________
        Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, and Jeffrey Jarosch, Deputy
Solicitor; and Brigham Anderson, Lawrence County Prosecuting Attorney, and
Mack Anderson, Assistant Prosecuting Attorney, for appellee.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, for appellant.
                         _________________________




                                      2